COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-332-CV
  
  
  
IN 
RE CHARLES W. BISHOP II                                                     RELATOR
 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's request for mandamus and is of the opinion that 
relief should be denied as moot.  Accordingly, relator's request for 
mandamus is denied.
   
  
                                                                  PER 
CURIAM
  
   
PANEL 
B:   HOLMAN, LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED: 
October 27, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.